Exhibit GREENLIGHT CAPITAL RE, LTD. AND [], TRUSTEE SUBORDINATED INDENTURE Dated as of [] CROSS REFERENCE SHEET* Provisions of Trust Indenture Act of 1939 and Indenture to be dated as of , by and between Greenlight Capital Re, Ltd. and [], as Trustee: Section of the Act Section of Indenture 310(a)(1) and (2) 6.9 and 6.10 310(a)(3) and (4) Inapplicable 310(b) 6.8 and 6.10 310(c) Inapplicable 311(a) 6.13 311(b) 6.13 311(c) Inapplicable 312(a) 4.1 and 4.2 312(b) 4.2 312(c) 4.2 313(a) 4.3 313(b)(1) Inapplicable 313(b)(2) 4.3 313(c) 4.3, 5.11, 6.10, 6.11, 8.2 and 12.2 313(d) 4.3 314(a) 3.4 314(b) Inapplicable 314(c)(1) and (2) 11.5 314(c)(3) Inapplicable 314(d) Inapplicable 314(e) 11.5 314(f) Inapplicable 315(a), (c) and (d) 6.1 315(b) 5.11 and 6.1 315(e) 5.12 and 6.10 316(a)(1) .5.9 and 5.10 316(a)(2) Not required 316(a) (last sentence) 7.4 316(b) 5.7 317(a) 5.2 317(b) 3.3 318(a) 11.7 * This Cross Reference Sheet is not part of the Indenture. TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.1Certain Terms Defined 1 ARTICLE 2 SECURITIES 6 Section 2.1Forms Generally 6 Section 2.2Form of Trustee’s Certificate of Authentication 7 Section 2.3Amount Unlimited; Issuable in Series 7 Section 2.4Authentication and Delivery of Securities 11 Section 2.5Execution of Securities 13 Section 2.6Certificate of Authentication 14 Section 2.7Denomination and Date of Securities; Payments of Interest 14 Section 2.8Registration, Transfer and Exchange 15 Section 2.9Mutilated, Defaced, Destroyed, Lost and Stolen Securities 18 Section 2.10Cancellation of Securities; Destruction Thereof 19 Section 2.11Temporary Securities 20 Section 2.12Global Securities 20 Section 2.13CUSIP Numbers 20 ARTICLE 3 COVENANTS OF THE ISSUER 21 Section 3.1Payment of Principal, Premium and Interest 21 Section 3.2Offices for Payments, Etc. 21 Section 3.3Money for Security Payments to be Held in Trust; Unclaimed Money 22 Section 3.4Statements of Officers of Issuer as to Default; Notice of Default 23 Section 3.5Existence 23 Section 3.6Maintenance of Properties 24 Section 3.7Payment of Taxes and Other Claims 24 Section 3.8Further Instruments and Acts 24 Section 3.9Commission Reports 24 Section 3.10Calculation of Original Issue Discount 24 ARTICLE 4 SECURITYHOLDERS LISTS AND REPORTS BY THE ISSUER AND THE TRUSTEE 25 Section 4.1Issuer to Furnish Trustee Information as to Names and Addresses of Securityholders 25 Section 4.2Preservation of Information; Communications to Holders 25 Section 4.3Reports by the Trustee 25 ARTICLE 5 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 26 Section 5.1Event of Default Defined; Acceleration of Maturity; Waiver of Default 26 Section 5.2Collection of Indebtedness by Trustee; Trustee May Prove Debt 29 Section 5.3Application of Proceeds 31 Section 5.4Suits for Enforcement 32 Section 5.5Restoration of Rights on Abandonment of Proceedings 32 Section 5.6Limitations on Suits by Securityholders 32 Section 5.7Unconditional Right of Securityholders to Institute Certain Suits 32 Section 5.8Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default 33 Section 5.9Control by Holders of Securities 33 Section 5.10Waiver of Past Defaults 34 Section 5.11Trustee to Give Notice of Default, but May Withhold in Certain Circumstances 34 Section 5.12Right of Court to Require Filing of Undertaking to Pay Costs 34 ARTICLE 6 CONCERNING THE TRUSTEE 35 Section 6.1Duties and Responsibilities of the Trustee; During Default; Prior to Default 35 Section 6.2Certain Rights of the Trustee 36 Section 6.3Trustee Not Responsible for Recitals, Disposition of Securities or Application of Proceeds Thereof 38 Section 6.4Trustee and Agents May Hold Securities or Coupons; Collections, Etc. 38 Section 6.5Moneys Held by Trustee 38 Section 6.6Compensation and Indemnification of Trustee 38 Section 6.7Right of Trustee to Rely on Officer’s Certificate, Etc. 39 Section 6.8Indentures Not Creating Potential Conflicting Interests for the Trustee 39 Section 6.9Persons Eligible for Appointment as Trustee 39 Section 6.10Resignation and Removal; Appointment of Successor Trustee 39 Section 6.11Acceptance of Appointment by Successor Trustee 41 Section 6.12Merger, Amalgamation, Conversion, Consolidation or Succession to Business of Trustee 42 Section 6.13Preferential Collection of Claims Against the Issuer 43 Section 6.14Appointment of Authenticating Agent 43 ARTICLE 7 CONCERNING THE SECURITYHOLDERS 44 Section 7.1Evidence of Action Taken by Securityholders 44 Section 7.2Proof of Execution of Instruments and of Holding of Securities 44 Section 7.3Holders to Be Treated as Owners 45 Section 7.4Securities Owned by Issuer Deemed Not Outstanding 45 Section 7.5Right of Revocation of Action Taken 46 ARTICLE 8 SUPPLEMENTAL INDENTURES 46 Section 8.1Supplemental Indentures Without Consent of Securityholders 46 Section 8.2Supplemental Indentures With Consent of Securityholders 48 Section 8.3Effect of Supplemental Indenture 49 Section 8.4Documents to Be Given to Trustee 49 Section 8.5Notation on Securities in Respect of Supplemental Indentures 49 Section 8.6Conformity with Trust Indenture Act of 1939 49 Section 8.7Subordination Unimpaired 49 ARTICLE 9 CONSOLIDATION, MERGER, AMALGAMATION OR SALE 50 Section 9.1Issuer May Consolidate, Etc., Only on Certain Terms 50 Section 9.2Successor Substituted for the Issuer 50 ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS 51 Section 10.1Termination of Issuer’s Obligations Under the Indenture 51 Section 10.2Application of Trust Funds 52 Section 10.3Applicability of Defeasance Provisions; Issuer’s Option to Effect Legal Defeasance or Covenant Defeasance 52 Section 10.4Legal Defeasance 52 Section 10.5Covenant Defeasance 53 Section 10.6Conditions to Legal Defeasance or Covenant Defeasance 53 Section 10.7Deposited Money and U.S. Government Obligations to be Held in Trust 55 Section 10.8Repayment to Issuer 55 Section 10.9Indemnity For U.S. Government Obligations 55 Section 10.10Reimbursement 55 ARTICLE 11 MISCELLANEOUS PROVISIONS 56 Section 11.1Incorporators, Shareholders, Officers and Directors of Issuer Exempt from Individual Liability 56 Section 11.2Provisions of Indenture for the Sole Benefit of Parties and Holders of Securities and Coupons 56 Section 11.3Successors and Assigns of Issuer Bound by Indenture 56 Section 11.4Notices and Demands on Issuer, Trustee and Holders of Securities and Coupons 56 Section 11.5Officer’s Certificates and Opinions of Counsel; Statements to Be Contained Therein 57 Section 11.6Payments Due on Saturdays, Sundays and Holidays 58 Section 11.7Conflict of Any Provision of Indenture with Trust Indenture Act of 1939 58 Section 11.8New York Law to Govern; Waiver of Jury Trial 59 Section 11.9Counterparts 59 Section 11.10Effect of Headings 59 Section 11.11Securities in a Foreign Currency or in ECU 59 Section 11.12Judgment Currency 60 Section 11.13Separability Clause 60 ARTICLE 12 REDEMPTION OF SECURITIES AND SINKING FUNDS 60 Section 12.1Applicability of Article 60 Section 12.2Notice of Redemption; Partial Redemptions 61 Section 12.3Payment of Securities Called for Redemption 62 Section 12.4Exclusion of Certain Securities from Eligibility for Selection for Redemption 62 Section 12.5Mandatory and Optional Sinking Funds 63 ARTICLE 13 SUBORDINATION 65 Section 13.1Agreement to Subordinate 65 Section 13.2Rights of Senior Indebtedness in the Event of Insolvency, Etc., of the Issuer 65 Section 13.3Payment Over of Proceeds Received on Securities 66 Section 13.4Payments to Holders 67 Section 13.5Holders of Securities Authorize Trustee to Effectuate Subordination of Securities 67 Section 13.6Notice to Trustee 67 Section 13.7Trustee May Hold Senior Indebtedness 68 Section 13.8Applicability of Article 13 to Paying Agents 68 INDENTURE, dated as of [], by and between GREENLIGHT CAPITAL RE, LTD. a
